                     Case 19-11240-LSS             Doc 525       Filed 08/07/19        Page 1 of 9



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                            :
    In re:                                                  :    Chapter 11
                                                            :
    FTD Companies, Inc., et al.,1                           :    Case No. 19-11240 (LSS)
                                                            :
                       Debtors.                             :    (Jointly Administered)
                                                            :
                                                            :

                    DECLARATION OF ALAN D. HOLTZ IN SUPPORT OF
               THE (A) SALE OF THE FTD ASSETS AND THE RESTRUCTURED
             PROFLOWERS BUSINESS TO GATEWAY MERCURY HOLDINGS, LLC
              AND (B) SALE OF GOURMET FOODS TO SBGF ACQUISITION, LLC

              I, Alan D. Holtz, hereby declare under penalty of perjury and pursuant to
28 U.S.C. § 1746 that the following is true and correct to the best of my knowledge and belief:

                     1.       I am the appointed Chief Restructuring Officer of the debtors and debtors

in possession in the above-captioned chapter 11 cases (collectively, the "Debtors"). In addition, I

am a Managing Director of AlixPartners, LLP ("AlixPartners") and a Managing Director of AP

Services, LLC ("APS"). I am authorized to make this declaration (this "Declaration") on behalf of

the Debtors.

                     2.       I submit this Declaration in support of the Motion of the Debtors for Entry

of Orders (I)(A) Approving Bidding Procedures for the Sale of Substantially all of the Debtors'

Assets, (B) Authorizing the Debtors to Enter into One or More Stalking Horse Agreements and to




1            The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
             numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
             Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
             (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
             Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
             Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
             Drive, Downers Grove, IL 60515.




RLF1 21830891v.1
                   Case 19-11240-LSS           Doc 525       Filed 08/07/19        Page 2 of 9



Provide Bidding Protections Thereunder, (C) Scheduling an Auction and Approving the Form and

Manner of Notice thereof, (D) Approving Assumption and Assignment Procedures, (E) Scheduling

a Sale Hearing and Approving the Form and Manner of Notice thereof and (F) Granting Related

Relief; (II)(A) Approving the Sale of the Debtors' Assets Free and Clear of Liens, Claims, Interests

and Encumbrances, (B) Approving the Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief [Docket No. 82] (the "Motion").2

                   3.     In particular, I submit this Declaration in support of the Debtors' decision

to (a) transfer the FTD Assets and the Restructured ProFlowers Business pursuant to that certain

Second Amended and Restated Asset Purchase Agreement, dated as of June 31, 2019, by and

among Gateway Mercury Holdings, LLC ("Gateway"), as purchaser, and FTD, Inc., Florists'

Transworld Delivery, Inc., FTD.COM Inc., FTD.CA, Inc., Provide Commerce, LLC, FlowerFarm,

Inc. and Bloom That, Inc., as sellers (the "Gateway Purchase Agreement" and, the sale transactions

contemplated thereby, the "Gateway Sale"), substantially in the form attached as Exhibit A to the

Notice of Auction Results in Connection with the Sale of the FTD Assets and the Restructured

ProFlowers Business [Docket No. 499]; and (b) transfer substantially all of the assets of Gourmet

Foods pursuant to that certain Asset Purchase Agreement, dated as of July 31, 2019, by and among

SBGF Acquisition, LLC ("SBGF"), as purchaser, and Provide Commerce LLC, as seller

(the "SBGF Purchase Agreement" and, the sale transactions contemplated thereby, the "SBGF

Sale"), substantially in the form attached as Exhibit A to the Notice of Auction Results in

Connection with the Sale of Gourmet Foods [Docket No. 500], in each case, as a valid exercise of

the Debtors' business judgment.




2        Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
         terms in the Motion.
                                                         2

RLF1 21830891v.1
                   Case 19-11240-LSS      Doc 525     Filed 08/07/19      Page 3 of 9



                   4.    Except as otherwise indicated, all statements set forth in this Declaration

are based on (a) my personal knowledge; (b) my review of relevant documents; (c) information

provided to me by AlixPartners and/or employees of APS working under my supervision;

(d) information provided to me by, or discussions with, the Debtors' management team, employees

or the Debtors' other advisors; or (e) my opinion based upon my experience. If called to testify, I

could and would testify to the facts and the opinions set forth herein.

                                           Qualifications

                   5.    AlixPartners is an internationally recognized restructuring and turnaround

firm with a wealth of experience in providing financial advisory services. Since their inception in

1981, AlixPartners and APS each have enjoyed an excellent reputation for financial advisory, crisis

management and restructuring-related services. AlixPartners and APS have provided these

services to debtors and other key constituents in numerous recent chapter 11 cases. See, e.g., In

re PG&E Corp., Case No. 19-30088 (DM) (Bankr. N.D. Cal. Jan. 29, 2019); In re Heritage Home

Grp., LLC, et al., Case No. 18-11736 (KG) (Bankr. D. Del. Jul. 29, 2018); In re Video Equipment

Rental, et al., Case No. 18-10834 (KG) (Bankr. D. Del. May 22, 2018); In re HCR Manorcare,

Inc., et al., Case No. 18-10467 (KG) (Bankr. D. Del. Mar. 16, 2018); In re Velocity Holding Co.,

et al., Case No. 17-12442 (KJC) (Bankr. D. Del. Dec. 12, 2017); In re Appvion, Inc., et al., Case

No. 17-12082 (KJC) (Bankr. D. Del. Oct. 30, 2017); In re The Gymboree Corp., et al., Case No.

17-32986 (KLP) (Bank. E.D. Va. July 26, 2017); In re BCBG Max Azria Global Holdings, et al.,

Case No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 29, 2017); In re Eastern Outfitters, LLC, et al.,

Case No. 17-10243 (LSS) (Bankr. D. Del. Mar. 9, 2017).

                   6.    I have over 31 years of experience advising clients on maximizing value,

recoveries and financial returns in complex restructuring situations. This experience includes

                                                  3

RLF1 21830891v.1
                   Case 19-11240-LSS      Doc 525      Filed 08/07/19     Page 4 of 9



working with management teams and boards of directors of dozens of large companies facing

financial challenges like those facing the Debtors.

                   7.    I have a Bachelor of Science in Economics from the University of

Pennsylvania. I am a Certified Insolvency and Restructuring Advisor; a member of the American

Bankruptcy Institute; a member of the Turnaround Management Association; a member of the

American Institute of Certified Public Accountants; and a past president of the Association of

Insolvency and Restructuring Advisors.

                   8.    The Debtors engaged AlixPartners in July 2018 to provide financial

advisory and consulting services in connection with the Debtors' prepetition restructuring efforts.

During the course of its engagement, AlixPartners has worked closely with the Debtors'

management team and has become well-acquainted with the Debtors' capital structure, liquidity

needs, business operations and workforce. Prior to the commencement of these chapter 11 cases,

each Debtor appointed me to serve as its Associate Restructuring Officer.

THE DEBTORS' SALE PROCESS

                   9.    As set forth in greater detail in the Declaration of Alan D. Holtz in Support

of the (I) Gateway Stalking Horse Motion, (II) Farids Stalking Horse Motion and (III) PlanetArt

Stalking Horse Motion [Docket No. 189] (the "Holtz Declaration"), the Debtors' management team

worked closely with the Debtors' investment bankers, Moelis & Company LLC ("Moelis") and

Piper Jaffray & Co. ("Piper Jaffray"), to develop and execute a strategic Sale Process to ensure

that the Debtors would receive the highest or otherwise best value for their Assets.

         A.        Auction and Sale of FTD Assets and Restructured ProFlowers Business

                   10.   After careful review of the indications of interest submitted in respect of

their Assets, and with the advice of the Debtors' advisors, the Debtors determined, in their

                                                   4

RLF1 21830891v.1
                   Case 19-11240-LSS           Doc 525        Filed 08/07/19        Page 5 of 9



reasonable business judgment, that it was in the best interests of the Debtors' businesses,

restructuring efforts and stakeholders to pursue a stalking horse transaction with Gateway for the

sale of the FTD Assets and the Restructured ProFlowers Business on the terms set forth in the

Gateway Stalking Horse Agreement (as defined in the Holtz Declaration) executed on June 19,

2019 (the "Gateway Stalking Horse Bid").3

                   11.    Prior to and following the entry of the Bidding Procedures Order on June

25, 2019, the Debtors and Moelis continued marketing the FTD Assets and the Restructured

ProFlowers Business to maximize the number of Qualified Bids received in respect of such Assets

by the Bid Deadline, including a Baseline Bid that would improve the starting point for Qualified

Bids at the Auction.4 In addition to the Gateway Stalking Horse Bid, the Debtors received two

other Qualified Bids for the FTD Assets and the Restructured ProFlowers Business.

                   12.    After a thorough analysis of the three Qualified Bids, the Debtors, in their

reasonable business judgment and in consultation with the Consultation Parties, selected the

Qualified Bid submitted by Vine Holding Corporation ("Vine"), to serve as the Baseline Bid at the

Auction for the FTD Assets and Restructured ProFlowers Business (the "Vine Baseline Bid"). The

Vine Baseline Bid included a purchase price of approximately $102.5 million.5


3        As set forth in the Declaration of Steve Bloom in Support of the Sale of the FTD Assets and the Restructured
         ProFlowers Business to Gateway Mercury Holdings, LLC filed contemporaneously herewith (the "Bloom
         Declaration"), the Debtors expected to realize approximately $86 million in gross proceeds upon the closing
         of a sale on the terms set forth in the Gateway Stalking Horse Agreement. See Bloom Decl. ¶ 10.

4        See Order (I) Approving Bidding Procedures for the Sale of Substantially all of the Debtors' Assets,
         (II) Authorizing the Debtors to Enter Into One or More Stalking Horse Agreements and to Provide Bidding
         Protections Thereunder, (III) Scheduling an Auction and Approving the Form and Manner of Notice Thereof,
         (IV) Approving Assumption and Assignment Procedures, (V) Scheduling a Sale Hearing and Approving the
         Form and Manner of Notice Thereof and (VI) Granting Related Relief [Docket No. 201] (the "Bidding
         Procedures Order").

5        As set forth in the Bloom Declaration the Debtors expected to realize approximately $90.1 million in gross
         proceeds upon the closing of a sale on the terms set forth in the Vine Baseline Bid. See Bloom Decl. ¶ 16.

                                                         5

RLF1 21830891v.1
                   Case 19-11240-LSS           Doc 525       Filed 08/07/19         Page 6 of 9



                   13.    Prior to the commencement of the Auction, the Debtors notified each of the

parties that had submitted Qualified Bids of their status as Qualified Bidders eligible to participate

in the Auction and of the selection and material terms of the Vine Baseline Bid.

                   14.    In accordance with the Bidding Procedures Order and the Bidding

Procedures, on July 31, 2019, the Debtors held an Auction for the FTD Assets and the Restructured

ProFlowers Business. Ultimately, only Gateway and Vine elected to participate in the Auction.

                   15.    The Auction for the FTD Assets and Restructured ProFlowers Business

concluded after several rounds of active and competitive bidding by Gateway and Vine. After

careful deliberation with their advisors and consulting with the Consultation Parties, the Debtors

selected the final bid submitted by Gateway as the highest or otherwise best bid for the FTD Assets

and the Restructured ProFlowers Business (the "Gateway Successful Bid").                           The Gateway

Successful Bid includes cash consideration of approximately $110.86 million, allows the Debtors

to avoid the payment of the Termination Payment in the approximate amount of $3.64 million,

includes a "ticking" fee of $200,000 per day for each day the Gateway Sale fails to close after

August 15, 2019, through August 20, 2019, and includes the assumption of employee paid time

off obligations in the estimated amount of approximately $2.4 million.6

                   16.    Based upon the results of the Auction and the Debtors' marketing efforts

prior thereto, I believe the Debtors' determination that the Gateway Sale will yield the highest or

otherwise best value for the FTD Assets and the Restructured ProFlowers Business constitutes an

exercise of the Debtors' reasonable business judgment and is in the best interests of the Debtors'

estates, their restructuring efforts and their stakeholders.



6        As set forth in the Bloom Declaration, the Debtors expect to realize approximately $103.1 million in gross
         proceeds upon the closing of the Gateway Sale. See Bloom Decl. ¶ 20.

                                                         6

RLF1 21830891v.1
                   Case 19-11240-LSS      Doc 525     Filed 08/07/19    Page 7 of 9



                   17.   In addition, to the best of my knowledge, and as confirmed by

representatives of Gateway and Vine on the record at the Auction, there was no collusion by or

among any of the Debtors, Qualified Bidders or any other party that participated in the Auction

with respect to the FTD Assets and the Restructured ProFlowers Business. In my opinion, the

Gateway Successful Bid is the result of an open, fair and competitive process.

         B.        Auction and Sale of Gourmet Foods

                   18.   After careful review of the indications of interest submitted in respect of

their Assets, and with the advice of the Debtors' advisors, the Debtors determined, in their

reasonable business judgment, that it was in the best interests of the Debtors' businesses,

restructuring efforts and stakeholders to pursue a stalking horse transaction with Farids & Co. LLC

("Farids") for the sale of Gourmet Foods on the terms set forth in the Farids Stalking Horse

Agreement (as defined in the Holtz Declaration) executed on June 23, 2019 (the "Farids Stalking

Horse Bid").

                   19.   Prior to and following the entry of the Bidding Procedures Order, the

Debtors and Piper Jaffray continued marketing Gourmet Foods to maximize the number of

Qualified Bids received for the business by the Bid Deadline, including a Baseline Bid that would

improve the starting point for Qualified Bids at the Auction. Other than Farids, SBGF was the

only entity that submitted a Qualified Bid for Gourmet Foods. The Qualified Bid submitted by

SBGF was a bid for an asset-only purchase, as opposed to a going-concern sale of Gourmet Foods.

Accordingly, to accurately value and compare the Qualified Bids, the Debtors, with the assistance

of their advisors and in consultation with the Consultation Parties, worked to analyze and estimate

the administrative expenses that would arise from a wind-down of the Gourmet Foods business in

connection with the proposed SBGF sale.

                                                  7

RLF1 21830891v.1
                   Case 19-11240-LSS     Doc 525      Filed 08/07/19    Page 8 of 9



                   20.   After a thorough analysis of the two Qualified Bids, the Debtors, in their

reasonable business judgment and in consultation with the Consultation Parties, selected the

Qualified Bid submitted by SBGF to serve as the Baseline Bid at the Auction for Gourmet Foods

(the "SBGF Baseline Bid"). The SBGF Baseline Bid included a purchase price of approximately

$13 million, which, based upon the Debtors' estimates was sufficient to meet the minimum overbid

requirement of $500,000 after taking into account the additional administrative expenses the

Debtors' estates would incur or bear in connection with the asset-only sale contemplated by the

SBGF Baseline Bid.

                   21.   Prior to the commencement of the Auction for Gourmet Foods, the Debtors

notified Farids and SBGF of their status as Qualified Bidders eligible to participate in the Auction,

the selection and material terms of the SBGF Baseline Bid and the Minimum Overbid amount.

                   22.   In accordance with the Bidding Procedures Order and the Bidding

Procedures, on July 31, 2019, the Debtors held an Auction for Gourmet Foods.

                   23.   The Auction for Gourmet Foods ended after a number of rounds of active

and competitive bidding by Farids and SBGF. After careful deliberation with their advisors and

consulting with the Consultation Parties, the Debtors selected the final bid submitted by SBGF as

the highest or otherwise best bid for Gourmet Foods (the "SBGF Successful Bid"). The SBGF

Successful Bid includes a purchase price of $20.5 million.

                   24.   Based upon the results of the Auction and the Debtors' marketing efforts

prior thereto, I believe the Debtors' determination that the SBGF Sale will yield the highest or

otherwise best value for Gourmet Foods constitutes an exercise of the Debtors' reasonable business

judgment and is in the best interests of the Debtors' estates, their restructuring efforts and their

stakeholders.

                                                  8

RLF1 21830891v.1
                   Case 19-11240-LSS     Doc 525      Filed 08/07/19     Page 9 of 9



                   25.   Finally, to the best of my knowledge, and as confirmed by representatives

of SBGF and Farids on the record at the Auction, there was no collusion by or among any of the

Debtors, Qualified Bidders or any other party that participated in the Auction with respect to

Gourmet Foods. In my opinion, the SBGF Successful Bid is the result of an open, fair and

competitive process.

Dated: August 7, 2019
                                                     /s/ Alan D. Holtz
                                                     Alan D. Holtz
                                                     Chief Restructuring Officer
                                                     FTD Companies, Inc.




                                                 9

RLF1 21830891v.1
